Citation Nr: 1038798	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to November 
1982.

This matter came to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes that the October 2008 Board Remand and November 
2008 and December 2008 VA notice letters were returned as 
undeliverable to the Veteran.  After multiple attempts, as 
documented in the record, VA finally contacted the Veteran via 
telephone and obtained an updated post office box number in 
Wilbur, Washington.  VA notice was issued to the Veteran in 
February 2010, which included a request for information 
pertaining to her claimed stressors, lay evidence, and a VA Form 
21-4142, Authorization and Consent to Release Information; the 
Veteran did not respond.  In May 2010 VA notified the Veteran 
that a VA examination would be scheduled in connection with her 
appeal.  In May 2010, a VA request was initiated with the VA 
Medical Center (VAMC) to schedule the Veteran for a VA 
examination, and such examination was scheduled in June 2010.  
The Veteran failed to appear for the scheduled VA examination.  
In July 2010, a supplemental statement of the case was issued to 
the Veteran which discussed her failure to report for the VA 
examination.  To date, the Veteran has not responded nor offered 
an explanation as to her failure to appear.  While correspondence 
issued to the Veteran since February 2010 has not been returned 
as undeliverable, the Board notes that the evidence of record 
does not contain the notice letter purportedly issued to the 
Veteran of the scheduled VA examination.  Thus, it is not clear 
from the record that the Veteran received proper notice of the 
scheduled VA examination.  Thus, a remand is necessary to 
associate with the claims folder a copy of the notice letter sent 
to the Veteran notifying her of the VA examination.  

In the event, the notice letter is unavailable to associate with 
the claims folder or in the event the Veteran offers good cause 
for her failure to report for the scheduled VA examination, the 
Veteran should be afforded another opportunity to undergo a VA 
psychiatric examination.  

The Veteran is reminded that if she fails without good cause to 
report for a necessary VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to provide 
another.  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(b) (2010).  
While VA has a duty to assist the Veteran in the development of 
her claim, the Veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The consequence of the 
Veteran's failure without good cause to report for the VA 
examination is that her disabilities must be adjudicated on the 
basis of the other relevant evidence on file.  38 C.F.R. § 
3.655(b).

Since the matter was previously before the Board, the Court 
issued its decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons, the RO and the Board denied a claim of 
service connection for PTSD as the Veteran was not diagnosed with 
that disorder.  During the development of the evidence, however, 
the Veteran was diagnosed with anxiety/schizoid disorder.  In 
finding that the Board should have considered entitlement to 
service connection for anxiety/schizoid disorder, the Court noted 
that a layperson is not competent to diagnose a psychiatric 
disorder; therefore, any and all mental disorders eventually 
diagnosed during the course of a claim should be considered, even 
though the Veteran did not file a written claim for that 
disorder.  

The facts of the instant case are similar to those in Clemons.  
VA and private evaluations variously diagnose depression, bipolar 
disorder, and PTSD.  In light of the diagnoses of depression and 
bipolar disorder and the holding of Clemons, the claim of service 
connection for an acquired psychiatric disorder, other than PTSD, 
should be adjudicated by the RO.

With regard to her claim of service connection for hepatitis C, 
the Board notes that the Veteran asserts that she contracted 
hepatitis C as a result of various airgun inoculations during her 
period of active service.  Service treatment records do reflect 
that the Veteran underwent inoculations during her period of 
active service.  Thus, the Veteran should be afforded a VA 
examination to assess the nature and etiology of her hepatitis C.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

As this matter is being remanded for further development as 
detailed hereinabove, the Veteran should be given another 
opportunity to provide an appropriate release to enable VA to 
obtain her treatment records from West Oak and Bentaub Hospitals 
in Houston, Texas, Punta Gorda Mental Health Department in 
Florida, and any other identified private medical providers.  

Updated Spokane, Washington VAMC treatment records should be 
obtained for the period May 18, 2007, to the present.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record the VA 
notice letter issued to the Veteran with 
regard to scheduling her for the June 2010 
VA psychiatric examination.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

2.  The Veteran should be afforded another 
opportunity to provide the full names and 
addresses of any private medical facility 
at which she received treatment for either 
a psychiatric disorder or hepatitis C 
following her discharge from active 
military service, to include West Oak and 
Bentaub Hospitals in Houston, Texas, and 
Punta Gorda Mental Health Department in 
Florida.  Following receipt of that 
information, the RO/AMC should contact the 
appropriate medical facility, with a 
request that they provide copies of any 
and all records of treatment of the 
Veteran for either a psychiatric disorder 
or hepatitis C.  The Veteran should be 
requested to sign the necessary 
authorization for release of such private 
medical records to VA.  All attempts to 
procure those records should be documented 
in the file.  Should the records 
identified by the Veteran prove 
unavailable, a notation to that effect 
should be included in the claims folder.  
In addition, the Veteran and her 
representative should be informed of such 
unavailability.

3.  The Veteran's Spokane VAMC treatment 
records for the period May 18, 2007, to 
the present should be associated with the 
claims folder.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

4.  IF AND ONLY IF, the VA notice letter 
is unavailable OR if the Veteran provides 
an explanation with good cause as to her 
failure to attend the scheduled VA 
examination, the Veteran should be 
scheduled to attend another VA examination 
with a psychiatrist.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete review 
of comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  

Specify for the examiner any stressor 
which has been verified by the record, but 
otherwise advise the examiner that service 
treatment and personnel records do not 
otherwise document the alleged in-service 
incident(s).  The examiner is specifically 
requested to provide a detailed medical 
analysis and interpretation of any 
behavioral changes that occurred at or 
close in time to the alleged stressor(s) 
that could possibly indicate its 
occurrence.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to:  a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

The examiner must comment on and reconcile 
previous psychiatric findings contained in 
VA outpatient and private treatment 
records.  

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of her claimed 
hepatitis C.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported.  The examiner should 
review the entire claims file and indicate 
whether the Veteran currently has 
hepatitis C, and provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any hepatitis identified 
on examination is etiologically related to 
the Veteran's service or any incident 
therein, to include airgun inoculations.  
If the examiner concludes that the Veteran 
has hepatitis which was incurred in 
service, the examiner should state the 
etiological factor leading to the 
hepatitis.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  The examiner 
should reconcile any opinion with the 
service treatment records, and post-
service medical records and lay 
statements.

6.  After completion of the above, the 
RO/AMC should review the expanded record 
and adjudicate entitlement to an acquired 
psychiatric disorder, to include PTSD, and 
entitlement to service connection for 
hepatitis C.  If any benefit sought is not 
granted in full, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


